 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         ANDREW MAXWELL CLAY, et                      CASE NO. C18-1262JLR
           al.,
11                                                      ORDER DENYING MOTION TO
                                Plaintiffs,             ENTER INTO AGREED ORDER
12                v.                                    OF PROTECTION

13
           HILTON WORLDWIDE
14         HOLDINGS, INC., et al.,

15                              Defendants.

16         Before the court is Defendants Hilton Worldwide Holdings, Inc., Hilton
17   Management Services (CIS), dba Hilton Management Services, Hilton Hospitality, LLC
18   dba Hilton Hospitality, Inc., and Hilton International Holdings (“Hilton Defendants”) and
19   Plaintiffs Andrew Maxell Clay and Tonja Clay (“the Clays”) motion to enter into an
20   agreed order of protection. (Mot. (Dkt. # 29).) The court has reviewed the motion and
21   the applicable law. Being fully advised, the court DENIES the parties’ motion.
22   //


     ORDER - 1
 1          Paragraph 5 of the parties’ proposed stipulated order of protection violates Local

 2   Rule LCR 5(g) concerning the sealing and redacting of court records. See Local Rules

 3   W.D. Wash. LCR 5(g); (see also Prop. Stip. Order (Dkt. # 29-1) ¶ 5.) Under the parties’

 4   proposed stipulated order of protection, Hilton Defendants may designated certain

 5   documents as “confidential.” (Prop. Stip. Order ¶ 1.) Paragraph 5 of the porposed order

 6   then states that “[a]ny . . . document disclosing information subject to this Order, which

 7   may be submitted to the [c]ourt, . . . shall be filed in a sealed envelope appropriately

 8   marked as confidential and subject to protective order,” and “[t]he Clerks are directed to

 9   maintain such documents under seal, to be made available only to the [c]ourt and to

10   counsel in this proceeding.” (Id. ¶ 5.) Thus, under the parties proposed order, Hilton

11   Defendants, in their sole discretion, determine which documents are maintained under

12   seal on the court’s docket. This provision violates not only the court’s local rules, but

13   Ninth Circuit authority as well.

14          Under the court’s local rules, a party may only file a document under seal (1) if a

15   statute, rule, or prior court order expressly authorizes the party to file the document under

16   seal, or (2) if the party files a motion or stipulated motion to seal the document before or

17   at the same time the party files the sealed document. Local Rules W.D. Wash. LCR

18   5(g)(2). Any such motion, must include (1) certification that the party has met and

19   conferred with all other parties in an attempt to reach agreement on the need to file the

20   document under seal, to minimize the amount of material filed under seal, and to explore

21   redaction and other alternatives to filing under seal, and (2) a specific statement of the

22   applicable legal standard and the reasons for keeping a document under seal. See id.


     ORDER - 2
 1   LCR 5(g)(3). In the Ninth Circuit, courts apply a presumptive “compelling reasons”

 2   standard when considering whether to seal records attached to a motion that is “more than

 3   tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., 809

 4   F.3d 1092, 1101 (9th Cir. 2016). The court must find “good cause” for sealing records

 5   attached to a discovery motion unrelated to the merits of the case. See id. at 1097. The

 6   parties’ proposed order, which allows Hilton Defendants to designated records in their

 7   sole discretion as “confidential” and then requires the court Clerk to maintain such

 8   records under seal once filed with the court, does not comport with either the court’s local

 9   rules or the foregoing case authority.

10          Further, the parties have failed to comply with Local Rule LCR 26(c)(2). See

11   Local Rules W.D. Wash. LCR 26(c)(2). Pursuant to this rule, “[p]arties are encouraged

12   to use this district’s model protective order, available on the court’s website.” Id.

13   “Parties that wish to depart from the model order must provide the court with a redlined

14   version identifying departures from the model.” Id. Here, the parties failed to provide a

15   redlined version as required under the local rules. (See Mot.; see also Prop. Stip. Order.)

16          For the reasons stated above, the court DENIES the parties’ motion to for an

17   agreed order of protection (Dkt. # 29). The parties may re-file a motion for a protective

18   order so long as it comports with the court’s local rules and Ninth Circuit authority. The

19   court encourages, but does not require, the parties to utilize the model protective order

20   found on the court’s website. See Local Rules W.D. Wash. LCR 26(c)(2). However, the

21   parties must identify any departures from the model protective order in a redlined version

22   of their proposed order. See id.


     ORDER - 3
 1          The court was required to expend limited judicial resources denying a stipulated

 2   motion that was patently in violation of the court’s local rules. The conduct of counsel in

 3   filing such a motion fell below the standard the court expects of counsel admitted to the

 4   Western District of Washington. Therefore, before engaging in further motion practice

 5   before this court, the court encourages counsel for Hilton Defendants and counsel for the

 6   Clays to refresh their recollection of the court’s local civil rules by re-reading the entirety

 7   of those rules.

 8          Dated this 15th day of October, 2019.

 9

10                                                      A
                                                        JAMES L. ROBART
11
                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
